DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 2/8/22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “wherein the charge-up check comprises, as a judgment criterion, signal intensity ratios obtained before and after reversing the polarity of a voltage”.
Status of the Application
	Claim(s) 1-8 is/are pending.
	Claim(s) 1-8 is/are rejected.
Response to Arguments
	Applicant’s arguments filed on 2/8/22 have been fully considered but are found not persuasive. Applicant argues Quimby fails to disclose determining that the spectrometer is in a “normal or abnormal state based on an ion intensity signal which is the result of the analysis”. First, it is noted that the limitation “to determine whether the mass spectrometer is in a normal state or abnormal state based on an ion intensity signal which is a result of the analysis” is sufficiently broad to read on starting the process of determining normal/abnormal states based on the ion intensity signal (i.e. a signal-based schedule) in addition to what Applicant suggests is the intended language of distinguishing between normal and abnormal states based on the ion intensity signal (i.e. thresholding). Nevertheless it is noted that the combined teaching appears to teach thresholding. Morimoto measures the actual amount of contamination on electrodes based on the ion intensity, but appears to be silent as to the specifics of thresholding the final determination as to whether that amount constitutes normal or abnormal operation. Morimoto generally discusses how their invention allows operators to avoid an undesirable situation where there is “no contamination” so disassembling the device for cleaning would be “a waste of time” (translation, [0006]), and discusses identifying non-smooth curves that indicate soiled electrodes (see fig 5, rem at 9). Thus, there appears to be some kind of determination of normal/abnormal (no contamination/too much contamination) required to enable the intended operation of Morimoto. Quimby teaches an example of a system that determines whether the system should enter contamination mode or not based on the mass spectrum (see Quimby, [0095], as cited in the remarks). Further, Quimby teaches different operations that can follow from that determination, such as immediately entering conditioning mode, setting a time to enter the mode, or alerting the operator (see [0096]), and how the mass analyzer measurements can be used to optimize the parameters of the conditioning mode itself, and the determination process (see [0094]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of the cleaning system including the determination and optimization of cleaning thresholds, of Quimby, to enable the intended operation of cleaning at general thresholds, as described by Morimoto. Furthermore, it is noted that under the broadest reasonable interpretation of the claims, the analysis on the predetermined sample could be a simple determination that e.g. the ion beam is actually running. Further clarification is respectfully suggested. 
	Applicant also argues that there is no motivation to combine Quimby with Morimoto because the determination in Quimby is for cleaning, not contamination determination. However, as discussed above, some form of contamination determination would have been required for the intended operation of Morimoto, and Quimby discloses a system that enables determination of excessive contamination necessitating cleaning (see Quimby, [0095]) as well as further optimization of the cleaning itself (see [0094]) and cleaning plan (see e.g. [0096]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine Quimby and Morimoto, as discussed above. 

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto (JP 2018120804 A) in view of Quimby et al. (US 20130099113 A1).
	Regarding claim 1, Morimoto teaches a mass spectrometer including a plurality of ion optical elements (see e.g. fig 1: 14, 15) each of which is used for transporting ions or controlling the behavior of ions by an effect of an electric field (see e.g. [0009]), the mass spectrometer further comprising: 
	a device state determiner (required for intended operation of system, see computer, [0025]) configured to perform, in response to a user instruction, or at a regular or irregular predetermined timing (time to perform check), an analysis on a predetermined sample (see e.g. [0026]), and to determine whether the mass spectrometer is in a normal state or abnormal state (contaminated) 
	a charge-up determiner (required for intended operation of system, see e.g. 34) configured to perform a charge-up check if it is determined by the device state determiner that the mass spectrometer is in an abnormal state (contaminated, see e.g. [0036]), wherein the charge-up check includes determining whether or not charge-up is likely to be present in the plurality of ion optical elements and locating the charge-up if charge-up is likely to be present (the charge up will be located in the selected elements being monitored, see e.g. [0039,42]), based on a change in the ion intensity signal observed in the analysis performed on the predetermined sample while one or more of voltages applied to the plurality of ion optical elements are changed according to a predetermined sequence (see [0039,42]); and 
	a notifier (some kind of UI required for intended operation of system, see [0020]) configured to notify a user of results of determination by the device state determiner and the charge-up determiner (see [0020,42])
	It is unclear if Morimoto teaches determining the normal/abnormal state based on an ion intensity signal which is a result of the analysis on the predetermined sample. 
	However, some determination at regular or irregular intervals (i.e. a determination of a normal/abnormal (contaminated) state) would have been required to perform the contamination determination routine, since the mass spectrometer would need to be operated normally on regular samples between the contamination determination routines (see also discussion of not cleaning when unnecessary, Morimoto, [0006]). Quimby teaches a cleaning system to determining the normal/abnormal state (determination, time for scheduled cleaning in a cleaning routine, etc, see [0095]) based on an ion intensity signal which is a result of the analysis (see e.g. modifying scheduled time based on ion signal, Quimby, [0095-96]), which enables compatibility with concurrent cleaning of upstream components (see abstract), compatibility with a maintenance schedule (see [0095], see also enabling different operations that can follow from that determination, such as immediately entering conditioning mode, setting a time to enter the mode, or alerting the operator, [0096]), and optimization of the parameters of the determining and conditioning mode itself (see [0094]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Quimby in the system of the prior art, because a skilled artisan would have been motivated to look for ways to enable the intended operation of providing a cleaning/evaluation schedule procedure, while also enabling compatibility with concurrent cleaning of upstream components, in the manner taught by Quimby. Furthermore, it is noted that under the broadest reasonable interpretation of the claims, the analysis on the predetermined sample could be a simple determination that e.g. the ion beam is actually running. Further clarification is respectfully suggested. 
	The combined teaching of Morimoto and Quimby may fail to explicitly disclose the charge-up check comprises, as a judgment criterion, signal intensity ratios obtained before and after reversing the polarity of a voltage.
	However, the claims are sufficiently broad to read on signal intensity ratios that are ratios of signal intensity to e.g. a common normalizing factor, with each other. The voltage is also broad enough to read on any voltage, including one outside the core device (e.g. an LED). Nevertheless, it is noted Morimoto discusses measuring and comparing signal intensities before and after reversing electrode voltage polarity (see e.g. [0031]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to treat the signal intensity signal as a signal intensity ratio against e.g. a constant, for instance to normalize the values, or better fit a stored data structure (e.g. int16). Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same result.

	Regarding claim 2, the combined teaching of Morimoto and Quimby teaches the charge-up determiner (required for intended operation of system, see e.g. Morimoto, fig 1: 34) comprises: a controller (see 34) configured to control each relevant section of the mass spectrometer so as to sequentially select each of two, more or all of the plurality of ion optical elements, and perform an operation for resolving charge-up on the selected ion optical element (see [0036]), after performing the analysis for a predetermined period of time (after collecting ion intensity information using the recipe, see e.g. [0031]); and a determination processor (see 34) configured to determine a degree of contamination of each ion optical element under a control of the controller, based on a change in ion intensity signal observed when the operation for resolving charge-up on the ion optical element was performed (see [0036-37]). The combined teaching fails to explicitly disclose the charge-up determiner, controller, and determination processor are separate. However, Morimoto teaches different components for e.g. calibrating curves, intensity variance, and determination (see Morimoto, fig 1:32-34), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to use separate components for different calculation/determinations, including the charge-up determination and contamination degree calculation, as a routine skill in the art. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 3, the combined teaching of Morimoto and Quimby teaches the operation for resolving charge-up on the selected ion optical element by the controller includes temporarily applying a direct-current voltage (see Morimoto, [0031,33,35]) whose polarity is different from a polarity of a direct-current voltage applied to the selected ion optical element when the analysis is performed, or a direct-current voltage whose polarity is a same as a polarity of an ion to be analyzed (see same, will either be the same or different).

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto and Quimby, as applied to claim 1 above, and further in view of Franzke et al. (US 20140001352 A1) [hereinafter Franzke].
	Regarding claim 4, the combined teaching of Morimoto and Quimby teaches the operation for resolving charge-up on the selected ion optical element by the controller includes generating, in an ion source, an ion (during normal operation for e.g. mass spectrometry; also see Morimoto, e.g. [0026], see fig 1), and driving each ion optical element so as to allow the ion to pass through the selected ion optical element and all ion optical elements located on an upstream side of an ion stream with respect to the selected ion optical element (see e.g. 14c, 15, and passing through 14a, 14b). The combined teaching fails to explicitly disclose an ion whose polarity is different from a polarity used in the analysis. It is unclear what the relative polarities are. However, it is noted that the ions generated by the specific determination routine should have a consistent charge (note e.g. [0031,33]), and the system of the prior art operates independently of whatever charge is selected for the e.g. doping beam, while the use of generating positive or negative ions from an ESI source, based on analyte or experimental needs, was very well known in the art at the time the application was effectively filed (see, e.g., Franzke, abstract). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to operate the cleaning system of the combined prior art for ion beams that are both positive and negative, as a routine skill in the art, thereby producing beams with opposite polarity as those used in the determination. It is noted that simple substitution of one known element for another to obtain predictable results supported a prima facie obviousness. See MPEP 2143.

Claim(s) 5-7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto and Quimby, as applied to claim 1 above, and further in view of Kumashiro et al. (US 20130026359 A1) [hereinafter Kumashiro].
	Regarding claim 5, the combined teaching of Morimoto and Quimby teaches a main ESI probe configured to ionize a component in an introduced first liquid sample by electrospray ionization (see Morimoto, [0044]), a standard sample supplier configured to supply a standard sample (required for intended operation of ESI, see [0044], see also fig 1: 13). It is unclear if the combined teaching discloses a sub ESI probe configured to ionize a component in the standard sample supplied from the standard sample supplier by electrospray ionization. However, sub probes were well known in the art at the time the application was effectively filed. For example, Kumashiro teaches a system to enable more interaction between the mist and neutral particles by using a sub ESI probe (see plurality of probes, Kumashiro, fig 2, [0031]) configured to ionize a component in the standard sample supplied from the standard sample supplier by electrospray ionization (see same) which enables the flexibility to control pressures and different ionization modes (see [0013-16]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kumashiro in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve effectiveness of the ionization process, including better controlling interaction, pressures, and modes, in the manner taught by Kumashiro. 
	Regarding claims 6-7, the combined teaching of Morimoto and Quimby fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Kumashiro, for similar reasons as claim 5 above. 

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto, Quimby, and Franzke, as applied to claim 1 above, and further in view of Kumashiro et al. (US 20130026359 A1) [hereinafter Kumashiro].
	Regarding claims 8, the combined teaching of Morimoto, Quimby, and Franzke fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Kumashiro, for similar reasons as claim 5 above. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881